              Case 1:20-cv-01377-GSA Document 15 Filed 04/19/21 Page 1 of 1


1
                                    IN THE UNITED STATES DISTRICT COURT
2
                                        EASTERN DISTRICT OF CALIFORNIA
3

4
     KELLYE ANNE HUIZAR,                                CASE NO. 1:20-cv-01377-GSA
5
                                  Plaintiff,            MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                             v.                         CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,                                          (Doc. 13)
9                                 Defendant.
10

11
            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
12
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5 at 1). Due to the
13
     COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
14
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
15
     excuse him from the requirement.
16
     Dated: April 16, 2021                        Respectfully submitted,
17
                                                  PHILLIP A. TALBERT
18                                                Acting United States Attorney
19                                                /s/ Benjamin E. Hall
                                                  BENJAMIN E. HALL
20                                                Assistant U.S. Attorney
21

22

23   IT IS SO ORDERED.
24
        Dated:     April 19, 2021                            /s/ Gary S. Austin
25                                                   UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                         1
30
